Exhibit 10.7

 

[g313541kmi001.jpg]

 

SCHEDULE A-1
(Equipment Loan Hereunder)

 

EQUIPMENT LOCATION:

 

37110 Hwy 30

 

 

(Street Address)

 

 

 

 

 

Geismar, LA 70737

 

 

(City, State, Zip)

 

 

 

 

 

USA

 

 

(Country)

 

 

 

EQUIPMENT COST:

 

$16,000,000.00

 

EQUIPMENT DESCRIPTION

 

VIN/SERIAL NUMBER

2009 KENWORTH TRUCK

 

2NKHHN7X79M252550

2011 LUBE TRUCK

 

2NKHHN7X5CM296862

2012 TRUCK

 

2NKHHN7X7CM301575

2012 FUEL/LUBE TRUCK

 

2NKHHM7X5CM301574

2007 KENWORTH DUMP TRUCK

 

1NKDXBTX97J167915

2007 KENWORTH DUMP TRUCK

 

2NKDXBTX87M183189

2007 KENWORTH DUMP TRUCK

 

2NKDXBTX67M183188

2007 KENWORTH DUMP TRUCK

 

1NKDXBTX77J179304

2007 KENWORTH DUMP TRUCK

 

1NKDXUEX97J192130

2007 KENWORTH DUMP TRUCK

 

1NKDXUEX37J184413

2007 KENWORTH DUMP TRUCK

 

1NKDXUEX07J192131

2007 KENWORTH DUMP TRUCK

 

1NKDXUEX27J192132

2007 KENWORTH DUMP TRUCK

 

1NKDXUEX57J172439

1998 WATER TRUCK PTO 4000

 

1M2P264C9WM025296

1998 WATER TRUCK PTO 4000

 

1M2P264C2WM025298

1998 WATER TRUCK PTO 4000

 

1M2P264C7WM025300

 

TOGETHER WITH ALL ATTACHMENTS, ADDITIONS, ACCESSIONS, PARTS,
REPAIRS, IMPROVEMENTS, REPLACEMENTS AND SUBSTITUTIONS THERETO.

 

This Schedule A-1 is attached to and made a part of Loan Number 1000135658
constitutes true and accurate description of the equipment.

 

 

STELLARIS LLC

 

(Borrower)

 

 

 

 

By:

SEE SIGNATURE PAGE

 

 

 

 

Title:

SEE SIGNATURE PAGE

 

 

 

 

JAMES CONSTRUCTION GROUP, L.L.C.

 

(Borrower)

 

 

 

 

By:

SEE SIGNATURE PAGE

 

 

 

 

Title:

SEE SIGNATURE PAGE

 

 

1

--------------------------------------------------------------------------------


 

EQUIPMENT DESCRIPTION

 

VIN/SERIAL NUMBER

1998 WATER TRUCK PTO 4000

 

1M2P264C9WM025301

1998 WATER TRUCK PTO 4000

 

1M2P264C0WM025302

2008 KENWORTH TRACTOR

 

1XKWPBTX57J192230

2008 KENWORTH TRACTOR

 

1XKWPBTX47J190775

2009 LOWBOY KW900

 

1XKWP13TX49J241887

1998 WATER TRUCK PTO 4000

 

2NKMLN9X48M234127

1998 WATER TRUCK PTO 4000

 

2NKMLN9X28M234126

2004 FLEX 40 X 10 X 7

 

EQ1859

2005 FLEX 40 X 10 X 7

 

EQ2021

2005 FLEX 40 X 10 X 7

 

EQ2027

2003 FLEX 40 X 10 X 7

 

EQ1790

2007 FLEX 40 X 10 X 7

 

EQ2302

2007 FLEX 20 X 10 X 7

 

ED1951

2007 FLEX 20 X 10 X 7

 

ED1952

2006 CRANE RT530E

 

227663

2005 CRANE MOTOR Tadano TR600

 

545643

2009 CRANE RT650E

 

228236

1997 GROVE RT860B CRANE

 

86234

2005 LINKBELT 8030II 30TR/T CRANE

 

E8J5-8109

1981 CRAWLER CRANE LS-418-A

 

4ev0837

2007 CRANE- CRAWLER MANITOWOC 14000

 

14001026

2009 CRAWLER CRANE

 

02305

2004 EXCAVATOR 320CL

 

PAB02399

2004 EXCAVATOR 320CL

 

PAB02464

 

TOGETHER WITH ALL ATTACHMENTS, ADDITIONS, ACCESSIONS, PARTS,
REPAIRS, IMPROVEMENTS, REPLACEMENTS AND SUBSTITUTIONS THERETO.

 

This Schedule A-1 is attached to and made a part of Loan Number 1000135658
constitutes true and accurate description of the equipment.

 

 

STELLARIS LLC

 

(Borrower)

 

 

 

 

By:

SEE SIGNATURE PAGE

 

 

 

 

Title:

SEE SIGNATURE PAGE

 

 

 

 

JAMES CONSTRUCTION GROUP, L.L.C.

 

(Borrower)

 

 

 

 

By:

SEE SIGNATURE PAGE

 

 

 

 

Title:

SEE SIGNATURE PAGE

 

 

2

--------------------------------------------------------------------------------


 

EQUIPMENT DESCRIPTION

 

VIN/SERIAL NUMBER

2004 EXCAVATOR 320CL

 

PAB03354

2005 EXCAVATOR 330CL

 

DKY04091

2005 EXCAVATOR 320CL

 

PAB04876

2010 CAT EXCAVATOR 345DL

 

EEH00525

2005 CAT 330CL EXCAVATOR

 

KDD01417

2011 EXCAVATOR LONG REACH LIEBHERR R954CHD

 

30834

2010 EXCAVATOR 320DL

 

PHX01083

2010 EXCAVATOR 329DL

 

JHJ00431

2005 MOTOR GRADER 140H W/GPS

 

CCA01682

2005 MOTOR GRADER 140H

 

APM02590

2007 MOTOR GRADER 140H

 

CCA03693

2007 MOTOR GRADER 140H

 

CCA03965

2007 MOTOR GRADER 140H

 

CCA3868

2007 MOTOR GRADER 140H W/GPS

 

CCA04026

2008 MOTOR GRADER 140M

 

B9M00360

2008 MOTOR GRADER 140M

 

B9M00518

2007 TRIMMER 9500

 

905500172

2009 CONVEYOR

 

105-205

2006 WHEEL LOADER 966H

 

A6D00551

2006 WHEEL LOADER 980H

 

JMS01840

2007 WHEEL LOADER 966H

 

A6D00834

2007 WHEEL LOADER 980H

 

JMS02283

2007 WHEEL LOADER IT38G

 

JAN00476

2010 WHEEL LOADER 980H

 

JMS05714

 

TOGETHER WITH ALL ATTACHMENTS, ADDITIONS, ACCESSIONS, PARTS, REPAIRS,
IMPROVEMENTS, REPLACEMENTS AND SUBSTITUTIONS THERETO.

 

This Schedule A-1 is attached to and made a part of Loan Number 1000135658
constitutes true and accurate description of the equipment.

 

 

STELLARIS LLC

 

(Borrower)

 

 

 

 

By:

SEE SIGNATURE PAGE

 

 

 

 

Title:

SEE SIGNATURE PAGE

 

 

 

 

JAMES CONSTRUCTION GROUP, L.L.C.

 

(Borrower)

 

 

 

 

By:

SEE SIGNATURE PAGE

 

 

 

 

Title:

SEE SIGNATURE PAGE

 

 

3

--------------------------------------------------------------------------------


 

EQUIPMENT DESCRIPTION

 

VIN/SERIAL NUMBER

2004 CAT 950GII 4YD WHEEL LOADER

 

AXX00949

2005 CAT 962G 4.5YD WHEEL LOADER

 

AXY00439

2009 WHEEL LOADER 950H

 

MlG01744

2011 WHEEL LOADER 930IT

 

DHC02753

2011 WHEEL LOADER 930IT

 

DHC2752

2011 WHEEL LOADER 930IT

 

DHC02837

1999 CONCRETE PAVER

 

905100-014

1989 SCRAPER - 631E

 

lAB01167

1988 SCRAPER - 631E

 

1NB00627

1988 SCRAPER - 631E

 

1NB00584

1988 SCRAPER - 631E

 

1NB00626

1996 CONCRETE PLACER CMI PS6004

 

535-126

2011 COMPACTOR 815F

 

BYN00342

2006 RECLAIMER /STABILIZER WIRTGEN

 

05WR0020

2000 DOZER D9R

 

7TL01344

2005 DOZER D6N XL W RIPPER

 

AKM01739

2007 DOZER D8T W/MULTI RIPPER

 

J8B00932

2007 DOZER D6R LGP

 

WRG00683

2010 DOZER D5K XL with RIPPER

 

WWW00328

2010 DOZER D6T w RIPPER

 

LAY01569

2011 DOZER D5K LGP

 

YYY00966

2011 DOZER D5K LGP

 

YYY00978

2011 DOZER D5K LGP

 

YYY00982

 

TOGETHER WITH ALL ATTACHMENTS, ADDITIONS, ACCESSIONS, PARTS,
REPAIRS, IMPROVEMENTS, REPLACEMENTS AND SUBSTITUTIONS THERETO.

 

This Schedule A-1 is attached to and made a part of Loan Number 1000135658
constitutes true and accurate description of the equipment.

 

 

STELLARIS LLC

 

(Borrower)

 

 

 

 

By:

SEE SIGNATURE PAGE

 

 

 

 

Title:

SEE SIGNATURE PAGE

 

 

 

 

JAMES CONSTRUCTION GROUP, L.L.C.

 

(Borrower)

 

 

 

 

By:

SEE SIGNATURE PAGE

 

 

 

 

Title:

SEE SIGNATURE PAGE

 

 

4

--------------------------------------------------------------------------------


 

EQUIPMENT DESCRIPTION

 

VIN/SERIAL NUMBER

2007 ARTICULATED TRUCK 730

 

B1M01021

2007 ARTICULATED TRUCK 730

 

B1M01022

2007 ARTICULATED TRUCK 730

 

B1M01089

2007 ARTICULATED TRUCK 730

 

B1M01408

2007 ARTICULATED TRUCK 730

 

B1M1409

2007 ARTICULATED TRUCK 730

 

B1M1410

2011 TRACTOR W/SIDE BOOM

 

LV5101E260777

 

TOGETHER WITH ALL ATTACHMENTS, ADDITIONS, ACCESSIONS, PARTS,
REPAIRS, IMPROVEMENTS, REPLACEMENTS AND SUBSTITUTIONS THERETO.

 

This Schedule A-1 is attached to and made a part of Loan Number 1000135658
constitutes true and accurate description of the equipment.

 

 

STELLARIS LLC

 

(Borrower)

 

 

 

 

By:

SEE SIGNATURE PAGE

 

 

 

 

Title:

SEE SIGNATURE PAGE

 

 

 

 

JAMES CONSTRUCTION GROUP, L.L.C.

 

(Borrower)

 

 

 

 

By:

SEE SIGNATURE PAGE

 

 

 

 

Title:

SEE SIGNATURE PAGE

 

 

5

--------------------------------------------------------------------------------


 

BORROWER SIGNATURE PAGE
SCHEDULE A-1

 

Loan and Security Agreement:             , 20   

 

Loan Number:

1000135658

 

 

Borrower Name:

STELLARIS LLC and/or JAMES CONSTRUCTION GROUP, L.L.C.

 

This Borrower Signature Page is attached to the Loan described above between
JPMORGAN CHASE BANK, N.A., as Lender and the Borrower identified above

 

 

STELLARIS LLC

 

(Lessee)

 

 

 

 

By:

/s/ Alfons Theeuwes

 

 

ALFONS THEEUWES

 

 

 

 

Title:

CHIEF FINANCIAL OFFICER

 

 

 

 

JAMES CONSTRUCTION GROUP, L.L.C.

 

 

 

 

By:

/s/ Donald B. Bonaventure

 

 

DONALD B. BONAVENTURE

 

 

 

 

Title:

CHIEF FINANCIAL OFFICER

 

 

--------------------------------------------------------------------------------